
	
		II
		Calendar No. 225
		111th CONGRESS
		1st Session
		S. 448
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Specter (for
			 himself, Mr. Schumer,
			 Mr. Lugar, Mr.
			 Graham, Mrs. Gillibrand,
			 Mrs. McCaskill, Mrs. Murray, Ms.
			 Klobuchar, Mrs. Hagan,
			 Mr. Kaufman, and
			 Mr. Udall of New Mexico) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 11, 2009
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To maintain the free flow of information to the public by
		  providing conditions for the federally compelled disclosure of information by
		  certain persons connected with the news media.
	
	
		1.Short titleThis Act may be cited as the
			 Free Flow of Information Act of
			 2009.
		2.Compelled
			 disclosure from covered persons
			(a)Conditions for
			 compelled disclosureIn any proceeding or in connection with any
			 issue arising under Federal law, a Federal entity may not compel a covered
			 person to provide testimony, or produce any document, relating to protected
			 information, unless a Federal court determines by a preponderance of the
			 evidence, after providing notice and an opportunity to be heard to such covered
			 person—
				(1)that the party
			 seeking to compel production of such testimony or document has exhausted all
			 reasonable alternative sources (other than a covered person) of the testimony
			 or document;
				(2)that—
					(A)in a criminal
			 investigation or prosecution, based on information obtained from a source other
			 than the covered person—
						(i)there are
			 reasonable grounds to believe that a crime has occurred;
						(ii)the testimony or
			 document sought is essential to the investigation or prosecution or to the
			 defense against the prosecution; and
						(iii)in a criminal
			 investigation or prosecution of an unauthorized disclosure of properly
			 classified information by a person with authorized access to such information,
			 such unauthorized disclosure has caused or will cause significant and
			 articulable harm to the national security; or
						(B)in a matter other
			 than a criminal investigation or prosecution, based on information obtained
			 from a source other than the covered person, the testimony or document sought
			 is essential to the resolution of the matter; and
					(3)that nondisclosure
			 of the information would be contrary to the public interest, taking into
			 account both the public interest in compelling disclosure and the public
			 interest in gathering news and maintaining the free flow of information.
				(b)Limitations on
			 content of informationThe content of any testimony or document
			 that is compelled under subsection (a) shall, to the extent possible—
				(1)be limited to the
			 purpose of verifying published information or describing any surrounding
			 circumstances relevant to the accuracy of such published information;
			 and
				(2)be narrowly
			 tailored in subject matter and period of time covered so as to avoid compelling
			 production of peripheral, nonessential, or speculative information.
				3.Exception
			 relating to criminal or tortious conduct
			(a)In
			 generalSection 2 shall not apply to any information, record,
			 document, or item obtained as the result of the eyewitness observations of
			 alleged criminal conduct or commitment of alleged criminal or tortious conduct
			 by the covered person, including any physical evidence or visual or audio
			 recording of the observed conduct.
			(b)ExceptionThis section shall not apply, and
			 section 2 shall apply, if the
			 alleged criminal or tortious conduct is the act of communicating the documents
			 or information at issue.
			4.Exception to
			 prevent death, kidnapping, or substantial bodily injurySection 2 shall not apply to any protected
			 information that is reasonably necessary to stop, prevent, or mitigate a
			 specific case of—
			(1)death;
			(2)kidnapping;
			 or
			(3)substantial bodily
			 harm.
			5.Exception to
			 prevent terrorist activity or harm to the national securitySection 2 shall not apply to any protected
			 information that a Federal court has found by a preponderance of the evidence
			 would assist in preventing—
			(1)an act of terrorism; or
			(2)other significant
			 and articulable harm to national security that would outweigh the public
			 interest in newsgathering and maintaining a free flow of information to
			 citizens.
			6.Compelled
			 disclosure from communications service providers
			(a)Conditions for
			 compelled disclosureWith respect to testimony that relates to a
			 communication to which a covered person is a party or any document that
			 consists of any record or other information relating to a communication to
			 which a covered person is a party, or that contains the contents of a
			 communication to which a covered person is a party, section 2 shall apply to
			 such testimony or document if sought from the communications service provider
			 in the same manner that such section applies to any testimony or document
			 sought from a covered person.
			(b)Notice and
			 opportunity provided to covered personsA Federal court may
			 compel the testimony or disclosure of a document described
			 in this section
			 only after the party seeking such testimony or document provides the covered
			 person who is a party to the communication described in subsection (a)—
				(1)notice of the
			 subpoena or other compulsory request for such testimony or disclosure from the
			 communications service provider not later than the time at which such subpoena
			 or request is issued to the communications service provider; and
				(2)an opportunity to
			 be heard before the court before compelling testimony or the disclosure of a
			 document.
				(c)Exception to
			 notice requirementNotice under subsection (b)(1) may be delayed
			 for not more than 45 days if the court involved determines by clear and
			 convincing evidence that such notice would pose a substantial threat to the
			 integrity of a criminal investigation. This period may be extended by the court
			 for an additional period of not more than 45 days each time the court makes
			 such a determination.
			7.Sources and work
			 product produced without promise or agreement of confidentialityNothing in this Act shall supersede, dilute,
			 or preclude any law or court decision compelling or not compelling disclosure
			 by a covered person or communications service provider of—
			(1)information
			 identifying a source who provided information without a promise or agreement of
			 confidentiality made by the covered person as part of engaging in journalism;
			 or
			(2)records, other
			 information, or contents of a communication obtained without a promise or
			 agreement that such records, other information, or contents of a communication
			 would be confidential.
			8.DefinitionsIn this Act:
			(1)Communications
			 service providerThe term communications service
			 provider—
				(A)means any person
			 that transmits information of the customer's choosing by electronic means;
			 and
				(B)includes a
			 telecommunications carrier, an information service provider, an interactive
			 computer service provider, and an information content provider (as such terms
			 are defined in section 3 or 230 of the Communications Act of 1934 (47 U.S.C.
			 153 and 230)).
				(2)Covered
			 personThe term covered person—
				(A)means a person who
			 is engaged in journalism;
				(B)includes a
			 supervisor, employer, parent company, subsidiary, or affiliate of a person
			 described in subparagraph (A); and
				(C)does not include
			 any person who is—
					(i)a foreign power or
			 an agent of a foreign power, as those terms are defined in section 101 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);
					(ii)a foreign
			 terrorist organization designated under section 219(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1189(a));
					(iii)designated as a
			 Specially Designated Global Terrorist by the Department of the Treasury under
			 Executive Order Number 13224 (50 U.S.C. 1701);
					(iv)a specially
			 designated terrorist, as that term is defined in section 595.311 of title 31,
			 Code of Federal Regulations (or any successor thereto); or
					(v)a terrorist
			 organization, as that term is defined in section 212(a)(3)(B)(vi)(II) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(II)).
					(3)DocumentThe
			 term document means writings, recordings, and photographs, as
			 those terms are defined by rule 1001 of the Federal Rules of Evidence (28
			 U.S.C. App.).
			(4)Federal
			 entityThe term Federal entity means an entity or
			 employee of the judicial or executive branch or an administrative agency of the
			 Federal Government with the power to issue a subpoena or issue other compulsory
			 process.
			(5)JournalismThe
			 term journalism means the regular gathering, preparing,
			 collecting, photographing, recording, writing, editing, reporting, or
			 publishing of news or information that concerns local, national, or
			 international events or other matters of public interest for dissemination to
			 the public.
			(6)Protected
			 informationThe term protected information
			 means—
				(A)information
			 identifying a source who provided information under a promise or agreement of
			 confidentiality made by a covered person as part of engaging in journalism;
			 or
				(B)any records,
			 contents of a communication, documents, or information that a covered person
			 obtained or created—
					(i)as part of
			 engaging in journalism; and
					(ii)upon a promise or
			 agreement that such records, contents of a communication, documents, or
			 information would be confidential.
					
	
		1.Short titleThis Act may be cited as the
			 Free Flow of Information Act of
			 2009.
		2.Compelled disclosure
			 from covered persons
			(a)Conditions for
			 compelled disclosureIn any
			 proceeding or in connection with any issue arising under Federal law, a Federal
			 entity may not compel a covered person to comply with a subpoena, court order,
			 or other compulsory legal process seeking to compel the disclosure of protected
			 information, unless a Federal court in the jurisdiction where the subpoena,
			 court order, or other compulsory legal process has been or would be issued
			 determines, after providing notice and an opportunity to be heard to such
			 covered person—
				(1)that the party seeking to
			 compel disclosure of the protected information has exhausted all reasonable
			 alternative sources (other than a covered person) of the protected information;
			 and
				(2)that—
					(A)in a criminal
			 investigation or prosecution—
						(i)if the party seeking to
			 compel disclosure is the Federal Government, based on public information or
			 information obtained from a source other than the covered person, there are
			 reasonable grounds to believe that a crime has occurred;
						(ii)based on public
			 information or information obtained from a source other than the covered
			 person, there are reasonable grounds to believe that the protected information
			 sought is essential to the investigation or prosecution or to the defense
			 against the prosecution;
						(iii)the Attorney General
			 certifies that the decision to request compelled disclosure was made in a
			 manner consistent with section 50.10 of title 28, Code of Federal Regulations,
			 if compelled disclosure is sought by a member of the Department of Justice in
			 circumstances governed by section 50.10 of title 28, Code of Federal
			 Regulations; and
						(iv)the covered person has
			 not established by clear and convincing evidence that disclosure of the
			 protected information would be contrary to the public interest, taking into
			 account both the public interest in gathering and disseminating the information
			 or news at issue and maintaining the free flow of information and the public
			 interest in compelling disclosure (including the extent of any harm to national
			 security); or
						(B)in a matter other than a
			 criminal investigation or prosecution, based on public information or
			 information obtained from a source other than the covered person—
						(i)the protected information
			 sought is essential to the resolution of the matter; and
						(ii)the party seeking to
			 compel disclosure of the protected information has established that the
			 interest in compelling disclosure clearly outweighs the public interest in
			 gathering and disseminating the information or news at issue and maintaining
			 the free flow of information.
						(b)Limitations on content
			 of informationA subpoena, court order, or other compulsory legal
			 process seeking to compel the disclosure of protected information under
			 subsection (a) shall, to the extent possible, be narrowly tailored in purpose,
			 subject matter, and period of time covered so as to avoid compelling disclosure
			 of peripheral, nonessential, or speculative information.
			3.Exception relating to
			 criminal conduct
			(a)In
			 generalSection 2 shall not
			 apply to any information, record, document, or item obtained as the result of
			 the eyewitness observations of, or obtained during the course of, alleged
			 criminal conduct by the covered person, including any physical evidence or
			 visual or audio recording of the conduct.
			(b)ExceptionThis
			 section shall not apply, and, subject to sections 4 and 5, section 2 shall
			 apply, if the alleged criminal conduct is the act of communicating the
			 documents or information at issue.
			4.Exception to prevent
			 death, kidnapping, substantial bodily injury, sex offenses against minors, or
			 incapacitation or destruction of critical infrastructureSection 2 shall not apply to any protected
			 information that is reasonably necessary to stop, prevent, or mitigate a
			 specific case of—
			(1)death;
			(2)kidnapping;
			(3)substantial bodily
			 harm;
			(4)conduct that constitutes
			 a criminal offense that is a specified offense against a minor (as those terms
			 are defined in section 111 of the Adam Walsh Child Protection and Safety Act of
			 2006 (42 U.S.C. 16911)), or an attempt or conspiracy to commit such a criminal
			 offense; or
			(5)incapacitation or destruction of critical
			 infrastructure (as defined in section 1016(e) of the USA PATRIOT Act (42 U.S.C.
			 5195c(e))).
			5.Exception to prevent
			 terrorist activity or harm to the national security
			(a)In
			 generalSection 2 shall not
			 apply to any protected information if—
				(1)the party seeking to compel disclosure is
			 the Federal Government; and
				(2)(A)in a criminal
			 investigation or prosecution of the allegedly unlawful disclosure of properly
			 classified information, the court finds by a preponderance of the evidence that
			 the protected information for which compelled disclosure is sought would
			 materially assist the Federal Government in preventing or mitigating—
						(i)an act of terrorism;
			 or
						(ii)other acts that are
			 reasonably likely to cause significant and articulable harm to national
			 security; or
						(B)in any other criminal
			 investigation or prosecution, the court finds by a preponderance of the
			 evidence that the protected information for which compelled disclosure is
			 sought would materially assist the Federal Government in preventing,
			 mitigating, or identifying the perpetrator of—
						(i)an act of terrorism;
			 or
						(ii)other acts that have
			 caused or are reasonably likely to cause significant and articulable harm to
			 national security.
						(b)DeferenceIn
			 assessing the existence or extent of the harm described in subsection (a), a
			 Federal court shall give appropriate deference to a specific factual showing
			 submitted to the court by the head of any executive branch agency or department
			 concerned.
			(c)Relationship to section
			 2Subsection (a) shall not apply, and, subject to sections 3 and
			 4, section 2 shall apply, to any criminal investigation or prosecution of the
			 allegedly unlawful disclosure of properly classified information other than one
			 in which the protected information is sought by the Federal Government to
			 prevent or mitigate the harm specified in subsection (a)(2)(A). In considering
			 the extent of any harm to national security when applying section 2 to such
			 cases, a Federal court shall give appropriate deference to any specific factual
			 showing submitted to the court by the head of any executive branch agency or
			 department concerned.
			(d)Subsequent unlawful
			 disclosureThe potential for a subsequent unlawful disclosure of
			 information by the source sought to be identified shall not, by itself and
			 without any showing of additional facts beyond such potential disclosure, be
			 sufficient to establish that compelled disclosure of the protected information
			 would materially assist the Federal Government in preventing or
			 mitigating—
				(1)an act of terrorism;
			 or
				(2)other acts that are
			 reasonably likely to cause significant and articulable harm to national
			 security.
				6.Compelled disclosure
			 from communications service providers
			(a)Conditions for
			 compelled disclosure
				(1)In
			 generalExcept as provided in paragraph (2), if any document or
			 other information from the account of a person who is known to be, or
			 reasonably likely to be, a covered person is sought from a communications
			 service provider, sections 2 through 5 shall apply in the same manner that such
			 sections apply to any document or other information sought from a covered
			 person.
				(2)ExceptionIf
			 any document or other information from the account of a person who is known to
			 be, or reasonably likely to be, a covered person is sought from a
			 communications service provider under section 2709 of title 18, United States
			 Code, the provisions of sections 2 through 5 governing criminal investigations
			 and prosecutions shall apply in the same manner that such sections apply to any
			 document or other information sought from a covered person in the course of a
			 criminal investigation or prosecution, except that clauses (i) and (iii) of
			 section 2(a)(2)(A) and the phrase particularly with reference to
			 directly establishing guilt or innocence in section 2(a)(2)(A)(ii)
			 shall not apply.
				(b)Notice and opportunity
			 provided to covered personsA Federal court may compel the
			 disclosure of a document or other information described in this section only
			 after the covered person from whose account the document or other information
			 is sought has been given—
				(1)notice from the party
			 seeking the document or other information through a subpoena or other
			 compulsory request, not later than the time at which such subpoena or request
			 is issued to the communications service provider; and
				(2)an opportunity to be
			 heard before the court before compelling testimony or the disclosure of a
			 document.
				(c)Exception to notice
			 requirementNotice under subsection (b)(1) may be delayed for not
			 more than 45 days if the Federal court involved determines by clear and
			 convincing evidence that such notice would pose a substantial threat to the
			 integrity of a criminal investigation, a national security investigation, or
			 intelligence gathering, or that exigent circumstances exist. This period may be
			 extended by the court for an additional period of not more than 45 days each
			 time the court makes such a determination.
			(d)Notice to
			 communications service providerIn all cases in which notice is
			 required to be provided to the covered person under this section, a copy of
			 such notice shall be provided simultaneously to the communications service
			 provider from whom disclosure is sought. Once it has received such notice, the
			 communications service provider shall not comply with the request for
			 disclosure unless and until disclosure is either ordered by the court or
			 authorized in writing by the covered person.
			7.Sources and work product
			 produced without promise or agreement of confidentialityNothing in this Act shall supersede, dilute,
			 or preclude any law or court decision compelling or not compelling disclosure
			 by a covered person or communications service provider of—
			(1)information identifying a
			 source who provided information without a promise or agreement of
			 confidentiality made by the covered person as part of engaging in journalism;
			 or
			(2)records, other
			 information, or contents of a communication obtained without a promise or
			 agreement that such records, other information, or contents of a communication
			 would be confidential.
			8.Procedures for review
			 and appeal
			(a)Conditions for ex parte
			 review or submissions under sealWith regard to any determination made by a
			 Federal court under this Act, upon a showing of good cause, that Federal court
			 may receive and consider submissions from the parties in camera or under seal,
			 and if the court determines it is necessary, ex parte.
			(b)Contempt of
			 courtWith regard to any determination made by a Federal court
			 under this Act, a Federal court may find a covered person to be in civil or
			 criminal contempt if the covered person fails to comply with an order of a
			 Federal court compelling disclosure of protected information.
			(c)To provide for timely
			 determinationWith regard to any determination to be made by a
			 Federal court under this Act, that Federal court, to the extent practicable,
			 shall make that determination not later than 30 days after the date of
			 receiving a motion requesting the court make that determination.
			(d)Expedited appeal
			 process
				(1)In
			 generalThe courts of appeal shall have jurisdiction—
					(A)of appeals by a Federal
			 entity or covered person of an interlocutory order of a Federal court under
			 this Act; and
					(B)in an appeal of a final
			 decision of a Federal court by a Federal entity or covered person, to review
			 any determination of a Federal court under this Act.
					(2)Expedition of
			 appealsIt shall be the duty of a Federal court to which an
			 appeal is made under this subsection to advance on the docket and to expedite
			 to the greatest possible extent the disposition of that appeal.
				9.Rule of
			 constructionNothing in this
			 Act may be construed to—
			(1)preempt any law or claim
			 relating to defamation, slander, or libel;
			(2)modify the requirements
			 of section 552a of title 5, United States Code, or Federal laws or rules
			 relating to grand jury secrecy (except that this Act shall apply in any
			 proceeding and in connection with any issue arising under that section or the
			 Federal laws or rules relating to grand jury secrecy);
			(3)create new obligations,
			 or affect or modify the authorities or obligations of a Federal entity with
			 respect to the acquisition or dissemination of information pursuant to the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.);
			 or
			(4)preclude voluntary
			 disclosure of information to a Federal entity in a situation that is not
			 governed by this Act.
			10.Audit
			(a)In
			 generalThe Inspector General of the Department of Justice shall
			 perform a comprehensive audit of the use of this Act during the period
			 beginning on the date of enactment of this Act and ending on December 31, 2012.
			 The audit shall include an examination of each instance in which a court failed
			 to compel the disclosure of protected information under this Act, and whether
			 this Act has created any procedural impediments that have had a detrimental
			 operational impact on the activities of the Federal Bureau of
			 Investigation.
			(b)ReportNot
			 later than June 30, 2013, the Inspector General of the Department of Justice
			 shall submit to the Committee on the Judiciary and the Select Committee on
			 Intelligence of the Senate and the Committee on the Judiciary and the Permanent
			 Select Committee on Intelligence of the House of Representatives a report
			 containing the results of the audit conducted under subsection (a).
			(c)ReviewNot
			 later than 30 days before the submission of the report under subsection (b),
			 the Inspector General of the Department of Justice shall provide the report to
			 the Attorney General and the Director of National Intelligence. The Attorney
			 General or the Director of National Intelligence may provide such comments to
			 be included in the report submitted under subsection (b) as the Attorney
			 General or the Director of National Intelligence may consider necessary.
			(d)FormThe
			 report submitted under subsection (b) and any comments included under
			 subsection (c) shall be in unclassified form, but may include a classified
			 annex.
			11.DefinitionsIn this Act:
			(1)Communications service
			 providerThe term communications service
			 provider—
				(A)means any person that
			 transmits information of the customer’s choosing by electronic means;
			 and
				(B)includes a
			 telecommunications carrier, an information service provider, an interactive
			 computer service provider, and an information content provider (as such terms
			 are defined in section 3 or 230 of the Communications Act of 1934 (47 U.S.C.
			 153 and 230)).
				(2)Covered
			 personThe term covered person—
				(A)means a person
			 who—
					(i)with the primary intent
			 to investigate events and procure material in order to disseminate to the
			 public news or information concerning local, national, or international events
			 or other matters of public interest, regularly gathers, prepares, collects,
			 photographs, records, writes, edits, reports or publishes on such matters
			 by—
						(I)conducting
			 interviews;
						(II)making direct
			 observation of events; or
						(III)collecting, reviewing,
			 or analyzing original writings, statements, communications, reports, memoranda,
			 records, transcripts, documents, photographs, recordings, tapes, materials,
			 data, or other information whether in paper, electronic, or other form;
						(ii)has such intent at the
			 inception of the process of gathering the news or information sought;
			 and
					(iii)obtains the news or
			 information sought in order to disseminate the news or information by means of
			 print (including newspapers, books, wire services, news agencies, or
			 magazines), broadcasting (including dissemination through networks, cable,
			 satellite carriers, broadcast stations, or a channel or programming service for
			 any such media), mechanical, photographic, electronic, or other means;
					(B)includes a supervisor,
			 employer, parent company, subsidiary, or affiliate of a person described in
			 subparagraph (A); and
				(C)does not include any
			 person who is or is reasonably likely to be—
					(i)a foreign power or an
			 agent of a foreign power, as those terms are defined in section 101 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);
					(ii)a member or affiliate of
			 a foreign terrorist organization designated under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a));
					(iii)designated as a
			 Specially Designated Global Terrorist by the Department of the Treasury under
			 Executive Order Number 13224 (50 U.S.C. 1701);
					(iv)a specially designated
			 terrorist, as that term is defined in section 595.311 of title 31, Code of
			 Federal Regulations (or any successor thereto);
					(v)a terrorist organization,
			 as that term is defined in section 212(a)(3)(B)(vi)(II) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(II));
					(vi)committing or attempting
			 to commit the crime of terrorism, as that offense is defined in section 2331(5)
			 or 2332b(g)(5) of title 18, United States Code;
					(vii)committing or
			 attempting the crime of providing material support, as that term is defined in
			 section 2339A(b)(1) of title 18, United States Code, to a terrorist
			 organization; or
					(viii)aiding, abetting, or
			 conspiring in illegal activity with a person or organization defined in clauses
			 (i) through (vii).
					(3)DocumentThe
			 term document means writings, recordings, and photographs, as
			 those terms are defined by rule 1001 of the Federal Rules of Evidence (28
			 U.S.C. App.).
			(4)Federal
			 entityThe term Federal entity means an entity or
			 employee of the judicial or executive branch or an administrative agency of the
			 Federal Government with the power to issue a subpoena or issue other compulsory
			 process.
			(5)Properly classified
			 informationThe term properly classified information
			 means information that is classified in accordance with any applicable
			 Executive Orders, statutes, or regulations regarding classification of
			 information.
			(6)Protected
			 informationThe term protected information
			 means—
				(A)information identifying a
			 source who provided information under a promise or agreement of confidentiality
			 made by a covered person as part of engaging in journalism; or
				(B)any records, contents of
			 a communication, documents, or information that a covered person obtained or
			 created—
					(i)as part of engaging in
			 journalism; and
					(ii)upon a promise or
			 agreement that such records, contents of a communication, documents, or
			 information would be confidential.
					
	
		December 11, 2009
		Reported with an amendment
	
